850 F.2d 689Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee JONES, Petitioner-Appellant,v.STATE OF MARYLAND, Respondent-Appellee.
No. 88-6554.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 27, 1988.Decided:  June 17, 1988.

Robert Lee Jones, appellant pro se.
John Joseph Curran, Valerie Johnston Smith (Office of the Attorney General), for appellee.
Before DONALD RUSSELL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Robert Jones seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Jones v. State of Maryland, C/A No. 87-1177-Y (D.Md. Jan. 27, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.